DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of US 15/048,775 (filed on Feb. 19, 2016 – now US Patent No. 10,372,889). The prosecution history and references cited in the above application have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 16, and 19 of US Patent No. 10,372,889. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 10, 16, and 19 of the conflicting patent contains every element of claims 1-5, 12, 15, In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
For example, see the following claim comparison table between two corresponding devices:
Current application (16/455,515)
Conflicting patent (10,372,889)
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
1. A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving an indication of a first characteristic of receiving data via an actual mode of input;
receiving modality-event characteristic data comprising: first information related to a first modality-event characteristic of a first input 

and second information related to a second modality-event characteristic of a second input captured with a second type of modality and associated with the input event source;

determining a first level of congruence between the first modality-event characteristic and the second modality-event characteristic of the modality-event characteristic data, wherein the first level of congruence corresponds to a level of confidence that the first input purportedly captured with the first type of modality has actually occurred via the first type of modality based on the second input being captured via the second type of modality being determined to be congruent with the first input being captured via the first type of modality;

and altering a validation of the first input based on the first level of congruence, wherein a use of the first input is predicated on the validation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 18 is directed to a “machine-readable storage medium”. These claims in using the term “machine-readable storage medium” allows it to be interpreted as signals, thus are non-statutory.  Based on current USPTO Policy, when the computer readable medium is not specifically defined as non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the “machine-readable storage medium” may embody signals, i.e. transitory media. 
    
        
            
                                
            
        
    

Claims 1-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For step 1, a claim is determined whether it falls within one of the four statutory categories. Claims 1-14 are directed to a device comprising of a processor and a memory. Claims 15-17 are directed to a method. Claims 18-20 are directed to a machine-readable storage medium. Therefore, claims 1-17 fall within at least one of the statutory categories of invention and passes step 1. However, claims 18-20 fail step 1 as discussed in the previous section but will still be analyzed in the following sections.
For step 2A (Prong One), a claim is determined whether it recites an abstract idea, law of nature, or natural phenomenon. Independent claim 1 recites limitations for “in response to determining…that the assumed mode of input is a same mode of input as the actual mode”. Independent claim 15 recites limitations for “in response to determining a validity of the input modality as a trues input modality…” Independent claim 18 recites limitations for “determining a level of validity of the mode of input…”
However, there is nothing recited in those limitations that would preclude them from being practically performed in the mind, or with pen/paper, under its broadest reasonable interpretation. For example, the “determining” steps are “based” the recited “characteristics”. They fail to recite a step-by-step algorithm that is only capable of being executed by a computer and fail to clearly define what “characteristics” are. The term “based on” fails to provide sufficient involvement on how the data is exactly used in the determining process, which leaves the claims to be openly interpreted. Thus, each of the independent claims present at least one limitation that falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea. 
For step 2A (Prong Two), a claim is determined whether it recites additional elements that integrate the judicial exception into a practical application. The additional elements of receiving an indication of a first/second characteristic…”, “determining…a first/second characteristic”, and “altering…a use of the data” are performed by a “device” or a “system”. However, these elements fail to add something more meaningful to the judicial exception as generic computer components – the device and system – are used to apply the exception. Furthermore, the additional elements are directed to mere data gathering (“receiving” and “determining”) and data output (“altering”), which have been identified as an insignificant extra-solution activities and does not impose a more meaningful addition to the judicial exception. See MPEP 2106.05(g). For example, “altering…a use of the data” is a broad statement of how the data is to be used. It fails to define a specific meaningful activity that would show improvement to the functioning of the computer or technological field. Furthermore, the limitations are broadly directed to receiving data, or an “indication” of data, and performing a validating step using the received data in some unknown manner (e.g. “determining, based on the first characteristic and the second characteristic…”). Thus, claims 1, 15, and 18 fail to present sufficient elements to integrate the abstract idea into a practical application. Accordingly, the independent claims are directed to an abstract idea.
For step 2B, a claim is determined whether any elements, or combination of elements, are sufficient to ensure that the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the “device” or “system” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Since these elements are recited at a high level of generality, such that they can be represented as ordinary computer systems. Mere instructions to apply an exception using a generic computer 

Dependent Claims: The dependent claims 2-14 are also similarly rejected for being directed to an abstract idea without significantly more. For example, dependent claims 2-8 further define the characteristics as originating from specific sensors or sources. However, independent claim 1 only recites receiving “indication[s]” of these characteristics, not the characteristics themselves. An “indication” is undefined in the claims and may be construed under BRI. In another example, dependent claims 9-11 further recite how the determining limitations are performed. However, none of the elements in those limitations would preclude them from being performed mentally. There is nothing in the limitations that further define “characteristics” as specific types of data that are only process-able by computers. In another example, dependent claims 12-14 recites additional post-solution activities without adding significantly more from the resulting determination step. See MPEP 2106.05(g).
Dependent claims 16-17 and 19-20 are not rejected under 101. They are directed to receiving data in a specific manner (from “a sensor employed to receive the data via the input modality/other than the data”), which defines the characteristics as a specific form and type of data (a “sensor measurement”). Thus, these claims are integrated into a practical application in light of the invention’s specifications.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turgeman (hereinafter, “Turgeman”) US 2015/0264572.
As per claim 1: Turgeman discloses: A device, comprising: a processor; and a memory that stores executable instructions that (a mobile device [Turgeman, ¶44; Fig. 1]), when executed by the processor, facilitate performance of operations, comprising: receiving an indication of a first characteristic of receiving data via an actual mode of input (capturing at least one of touch data, hovering data, motion data, gesture data [Turgeman, ¶76]; gesture and touch data being related to an input to the mobile device [Turgeman, ¶56]); receiving an indication of a second characteristic of an assumed mode of input for the receiving the data (capturing at least one of acceleration data, gyroscope data, device orientation/rotation [Turgeman, ¶77]); and in response to determining, based on the first characteristic and the second characteristic, that the assumed mode of input is a same mode of input as the actual mode of input, altering a use of the data (correlating between the captured data to confirm user identity [Turgeman, ¶80]; specifically, a correlator 131 in Fig. 1 determines if a user of the device is genuine while performing a primary gesture or an intended gesture [Turgeman, ¶56];  as the device continuously track and monitor correlations of sensed data, a detected non-genuine user can be blocked from access on the device [Turgeman, ¶¶53, 72]).

As per claim 2: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the first characteristic is determined from the data (touch data or gesture data are attributes from a user input [Turgeman, ¶76]).

As per claim 4: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the first characteristic is determined from a sensor used to receive the data via the actual mode of input (touch screen 105 receives user gestures [Turgeman, ¶45]; the touch screen receives user input data (gestures) as part in identifying intended inputs [Turgeman, ¶56]).

As per claim 5: Turgeman discloses all limitations of claim 4. Furthermore, Turgeman discloses: wherein the sensor is a touch sensor that detects a touch input, wherein the first characteristic is a touch input characteristic, and wherein the receiving the data is via the touch sensor (touch screen [Turgeman, ¶45]; wherein at least touch data is captured [Turgeman, ¶76]).

As per claim 6: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the first characteristic is determined from a sensor that is not used to receive the data via the actual mode of input (a hovering sensor or a motion gesture sensor data also captures data [Turgeman, ¶¶48-49]).

As per claim 7: Turgeman discloses all limitations of claim 6. Furthermore, Turgeman discloses: wherein the sensor is a motion sensor that receives motion input, wherein the first characteristic is a motion characteristic (a motion gesture sensor [Turgeman, ¶49]), and wherein the receiving the data is not via the motion sensor (the touch screen receives the intended/primary user gestures or input [Turgeman, ¶56]).

As per claim 8: Turgeman discloses all limitations of claim 7. Furthermore, Turgeman discloses: wherein the motion characteristic is a jiggle characteristic associated with a typing input, and wherein the receiving the data is via a touch sensor enabling keying in the typing input (when a particular user performs a particular user-gesture, performance of the gesture affects in a particular way the acceleration data and/or the orientation/rotation of the device [Turgeman, ¶64]; gestures include touch or tap gestures to a touch screen, wherein a touch screen include a touch-keyboard [Turgeman, ¶¶43, 96]).

As per claim 9: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the determining the assumed mode of input is the same mode of input as the actual mode of input comprises determining a level of congruence between a first group of characteristics comprising the first characteristic and a second group of supplementary characteristics comprising the second characteristic (correlator 131 searches or determines a correlation (“level of congruence”) among acceleration/gyroscope data with touch, hovering, and motion gesture data [Turgeman, ¶50]).

As per claim 10: Turgeman discloses all limitations of claim 9. Furthermore, Turgeman discloses: wherein the first group of characteristics further comprises a third characteristic of the receiving the data via the actual mode of input (detecting other suitable correlations, such as taking into account of other sensed data associated with the user gesture, including temperature, moisture, or sweat level [Turgeman, ¶68]).

As per claim 11: Turgeman discloses all limitations of claim 9. Furthermore, Turgeman discloses: wherein the second group of supplementary characteristics further comprises a third characteristic of the assumed mode of input for the receiving the data via the actual mode of input (detecting other suitable correlations, such as taking into account of other sensed data associated with the user gesture, including temperature, moisture, or sweat level [Turgeman, ¶68]).

As per claim 12: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the altering the use of the data comprises allowing use of the data (continuous monitoring and tracking of sensed data allows genuine users to continue operate [Turgeman, ¶72]).

As per claim 13: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the device receives the data (continuously identify a user as genuine [Turgeman, ¶72]).

As per claim 14: Turgeman discloses all limitations of claim 1. Furthermore, Turgeman discloses: wherein the device does not receive the data (detected non-genuine user can be blocked from access (e.g. restricted from inputs) on the device [Turgeman, ¶53]).

As per claim 15: Turgeman discloses: A method, comprising: determining, by a system comprising a processor (a mobile device [Turgeman, ¶44; Fig. 1]), a first characteristic of an environment of a device receiving data, wherein the first characteristic results from the device receiving the data via an input modality (capturing at least one of touch data, hovering data, motion data, gesture data [Turgeman, ¶76]; gesture and touch data being related to an input to the mobile device [Turgeman, ¶56]); determining, by the system, a second characteristic of the environment of the device receiving the data, wherein the second characteristic results from the device receiving the data via the input modality (capturing at least one of acceleration data, gyroscope data, device orientation/rotation [Turgeman, ¶77]); in response to determining a validity of the input modality as a true input modality, altering, by the system, a use of the data, wherein the determining the validity is based on a level of congruence between the first characteristic, the second characteristic, and historical characteristic data (correlating between the captured data to confirm user identity [Turgeman, level of congruence”) between the acceleration/gyroscope data with touch, hovering, and motion gesture data [Turgeman, ¶50];  as the device continuously track and monitor correlations of sensed data and previously-determined data (“historical characteristic data”), a detected non-genuine user can be blocked from access on the device [Turgeman, ¶¶53, 72]).

As per claim 16: Turgeman discloses all limitations of claim 15. Furthermore, Turgeman discloses: wherein the determining the first characteristic of the environment of the device receiving the data comprises receiving a sensor measurement from a sensor employed to receive the data via the input modality (touch screen 105 receives user gestures [Turgeman, ¶45]; the touch screen receives user input data (gestures) as part in identifying intended inputs [Turgeman, ¶56]).

As per claim 17: Turgeman discloses all limitations of 15. Furthermore, Turgeman discloses: wherein the determining the second characteristic of the environment of the device receiving the data comprises receiving a sensor measurement from a sensor employed to receive input other than the data (an accelerometer 106 and a gyroscope 107 captures data associated with a user gesture on the touch screen [Turgeman, ¶¶47-47, 77; Fig. 1]).

As per claims 18-20: Claims 18-20 are different in overall scope from claims 15-17 but recites substantially similar subject matter as claim 18-20, respectively. Claims 18-20 are directed to a machine-readable storage medium comprising executable instructions .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeman in view of Singh et al. (hereinafter, “Singh”) US 2016/0378964.
As per claim 3: Turgeman discloses all limitations of claim 2. Turgeman does not disclose: wherein the data is audio data, and wherein the first characteristic is an audio characteristic determined from the audio data. However, Turgeman does suggest including biometric modalities which may be used in conjunction with the correlation of the sensed data [Turgeman, ¶35]. Singh is directed to analogous art of using multiple sensing modalities to determine correlations for supporting authentic input, specifically speech input [Singh, ¶18]. Singh discloses: wherein the data is audio data, and wherein the first characteristic is an audio characteristic determined from the audio data (a correlation between speech (“audio data”, or the user input in Turgeman) and respiration signal (“audio characteristic”) is determined if a biometric input is authentic [Singh, ¶18]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0290526: Multiple modal inputs are collected to generate an overall score in authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-19-2021